UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6868



ANTHONY AARON NIXON,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Senior District Judge.
(CR-96-178-1-FNS-ALL)


Submitted:   October 24, 2003          Decided:     November 25, 2003


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Aaron Nixon, Appellant Pro Se. James G. Warwick, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Anthony Aaron Nixon appeals the district court’s order denying

his motion for collateral relief challenging the calculation of a

sentence of imprisonment imposed in 1997.          We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court.       See Nixon v. United States,

No. CR-96-178-1-FNS-ALL (D. Md. May 12, 2003).           We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                     2